Holmes, J.,
concurring in part and dissenting in part. I agree with the majority in affirming the court of appeals on the issues of setoff and stacking. However, the majority misinterprets the legislative intent of Ohio’s wrongful death statute, R.C. 2125.02, in allowing a multiplicity of actions to be brought seeking damages arising *92out of the death of the appellants’ decedent.
The syllabus law of this opinion should be:
1. Where a wrongful death is asserted and an action is brought pursuant to Ohio’s wrongful death statute, R.C. 2125.02, although a surviving spouse, the children, the parents, and the next of kin of the decedent may be entitled to receive damages as proportioned among them by the jury, or the court, there is only one cause of action for the recovery of these damages flowing from the death of the decedent.
2. An automobile insurance policy provision that limits recovery under the policy, for all damages due to bodily injury, including death from such injuries of one person to a single limit of liability, is a valid restriction of uninsured and underinsured motorist coverage and does not violate R.C. 3937.18.
3. Accordingly, in a claim for wrongful death under a policy of automobile insurance providing under-insured motorist coverage, the per-person limitation of liability applies to all damages sought by the personal representative of the decedent, regardless of the number of statutory beneficiaries who are also covered persons under the policy.
In Ohio, as in most other jurisdictions, a cause of action for wrongful death does not exist at common law, but rather is a right created by statute. As such, an action for wrongful death may be exercised only under the specific conditions imposed by the statute, Rubeck v. Huffman (1978), 54 Ohio St. 2d 20, 8 O.O. 3d 11, 374 N.E. 2d 411, one of which is legal status of the plaintiff as the personal representative of the deceased. Accordingly, R.C. 2125.02(A)(1) provides:
“An action for wrongful death shall be brought in the name of the personal representative of the decedent for the exclusive benefit of the surviving spouse, the children, and the parents of the decedent, all of whom are rebuttably presumed to have suffered damages by reason of the wrongful death, and for the exclusive benefit of the other next of kin of the decedent.” (Emphasis added.)
In addition, the law recognizes wrongful death as a unique cause of action that is distinct and separate from rights which the decedent may have had for personal injuries. Prem v. Cox (1983), 2 Ohio St. 3d 149, 2 OBR 694, 443 N.E. 2d 511.
In principal support of their argument that each survivor of Gina L. Wood possesses a separate claim for damages, the appellants have relied upon the decision of this court in Auto-Owners Mut. Ins. Co. v. Lewis (1984), 10 Ohio St. 3d 156, 10 OBR 490, 462 N.E. 2d 396. The majority of the court in that case held that the father’s claim, brought as representative of his minor son, and his own claim for loss of his son’s services were separate and distinct claims. And, further, as separate claims, each may be asserted as a claim within the uninsured motorist coverage up to the full per-person policy limit even though the reasonable interpretation of the policy language prohibited such. In dissent, I disagreed with the majority as to such conclusion, stating at 163, 10 OBR at 496, 462 N.E. 2d at 402-403: “The policy permits an uninsured motorist claim being brought by Lewis for his personal losses. It also allows a representative action to be brought on behalf of the son for his injuries. However, the contract may lawfully and reasonably place a maximum limitation for which the company shall be liable under the contract for any and all such claims by any and all persons for the injury to one person in any occurrence.”
This court later had occasion to ad*93dress the subject of single-limitation coverage where there are several claims being asserted for damages arising out of the bodily injury to one person. In Dues v. Hodge (1988), 36 Ohio St. 3d 46, 521 N.E. 2d 789, the court agreed that certain language of insurance policies could be interpreted to allow separate uninsured motorist coverage for derivative actions; however, the issue before the court in that case, and parenthetically as it was in Auto-Owners Mut. Ins. Co. v. Lewis, was whether the policies allowed separate coverage for each action, and thence would allow the limit of coverage for each action. The majority of the court in Dues answered such query as had the dissent in Auto-Owners, by setting forth in paragraph two of the syllabus that “[a]n insurance policy provision that limits recovery for all causes of action arising out of bodily injury to one person to a single limit of liability is a valid restriction of uninsured motorist coverage.”
Thus, the law of Auto-Owners is no longer available as a basis upon which a number of separate and distinct claims may be brought and may override separate limitations within uninsured motorist coverage for all damages due to bodily injury to one person.
Even during the period of the effectiveness of Auto-Owners, the appellants’ argument that the per-person limit would be available in a wrongful death proceeding to each member of the family could not prevail. As pointed out previously herein, in Ohio only the legal representative of the decedent is empowered by statute to maintain an action for wrongful death. That individual is the sole possessor of a cause of action for the death of another, and separate and distinct claims do not exist on the part of the beneficiaries for whom a case may be instituted.
A number of appellate courts have considered and discussed this issue, and most have held that separate and distinct causes of actions based upon wrongful death may not be maintained under R.C. 2125.02. Accordingly, it was stated by the court of appeals in this case: “Likewise, we also reject the notion that Gina Wood’s death somehow gave rise to independent causes of action for wrongful death on the part of Wood and the two children. To our thinking, such a position is fundamentally irreconcilable with, the basic nature of a wrongful death action as expressed in R.C. 2125.01 and R.C. 2125.02. ” (Emphasis added.) Wood v. The Professionals Insurance Co. (Dec. 22, 1986), Montgomery App. No. CA 9891, unreported, at 19-20.
In the case of Dick v. Allstate Ins. Co. (1986), 34 Ohio App. 3d 28, 516 N.E. 2d 1266, the court observed that to permit each surviving family member to assert a claim for wrongful death effectively ignored the language of the policy and established a new liability limit that was based not upon contractual terms, but rather upon the number of persons who qualified as insureds. In addition, the court interpreted the ruling of Auto-Owners and rejected the contention of the Dick estate that separate causes of action existed on behalf of each survivor:
“In our view, the rule of [Auto-Owners v.] Lewis must be read to extend logically to cases such as this involving underinsured, rather than uninsured, motorist coverage. It can only be given effect, however, as a basis for permitting more than one application of a given set of policy limits when a particular loss has resulted in separate and independent causes of action. That is clearly not the case here. Although each surviving member of Dick’s immediate family may be entitled to receive damages as a result of the negligence of the underinsured mo*94torist, there is only one cause of action for the recovery of those damages under Ohio’s wrongful death statute. R.C. 2125.02. We are convinced, therefore, that the ‘each person’ lirñitation of $100,000 cannot be invoked separately with respect to each family member claiming damages in this case, unless the terms of the policy itself specifically provide for the multiple application of coverages.” (Footnote omitted.) Id. at 32, 516 N.E. 2d at 1269.
Contrary to these appellate decisions, I find that in Gordon v. Nationwide Mut. Ins. Co. (June 5, 1986), Delaware App. No. 86-CA-2, unreported, the court applied the holding in Auto-Owners v. Lewis without the benefit of this court’s opinion in Dues overruling the second paragraph of the syllabus of Auto-Oumers, and further, with no discussion in Gordon of the fundamental differences which exist between personal injury and derivative claims and those based upon wrongful death.
The language of the uninsured motorist statute (and the policy involved in this case) also dictates rejection of appellants’ position. R.C. 3937.18 limits recovery to those individuals who are “legally entitled to recover damages.” In a wrongful death situation, R.C. 2125.02 limits recovery of damages to the personal representative of the deceased individual. While surviving family members may be entitled to distribution of the proceeds of a wrongful death action, they have no right to recover damages against a tortfeasor.
The majority here has, also without good or lawful basis, rejected the applicable provisions of the policy. The policy issued to the Woods by Professionals contains the following limitation of liability for underinsured motorist coverage:
“The Limit of Liability shown in the Declarations for this coverage is our maximum limit of liability for all damages resulting from any one accident. This is the most we will pay regardless of the number of:
“1. Covered persons;
“2. Claims made;
“3. Vehicles or premiums shown in the Declarations; or
“4. Vehicles involved in the accident.”
The language of the policy clearly provides that the $100,000 per-person limitation is the maximum obligation of the insurer for bodily injury sustained by one person. The conclusions of the majority are directly contrary to the clear language of the agreement, and the majority’s position advocates that this court reject not only the terms of the policy, but also minimize the ability of parties to enter into contractual arrangements.
The position of the majority is also against the great weight of authority among other jurisdictions that have considered this issue. In numerous decisions, courts of several states have determined that the per-person limitation controls the amount of coverage available in a wrongful death claim regardless of the number of individuals seeking compensation.
In a recent case from Florida, Mackoul v. Fidelity & Cos. Co. of New York (Fla. App. 1981), 402 So. 2d 1259, the court considered policy language virtually identical to the limitation of liability expressed in the Professionals contract. In rejecting arguments by the plaintiff that the estate and two survivors were each entitled to maintain separate claims up to the aggregate per-accident limit, the court determined that the per-person liability figure governed all claims based upon the death of a single individual. Consequently, the court ruled that where the policy provided limits of $100,000 per person and $300,000 per accident, the former amount controlled for all damages arising from the death of one person, regardless of the num*95her of claimants. A similar result was reached in Florida Ins. Guaranty Assn. v. Cope (Fla. App. 1981), 405 So. 2d 292, where the court likewise determined that the per-person limitation applied to all claims for the death of one individual.
Other cases demonstrate widespread rejection of the position of the majority. In State Farm Mut. Auto. Ins. Co. v. Eubanks (C.A. 5, 1986), 785 F. 2d 1346, the court rejected an argument that each surviving beneficiary of the decedent was entitled to recover up to the maximum per-accident limitation of the policy. Rather, the court determined the “each person” language incorporated in the contract referred to individuals injured in an accident, not surviving relatives with claims.
The discussion by the majority that the holding in Dues v. Hodge, supra, may be distinguished from the law to be applied here is sieve-like. The majority states: “The distinction is that Dues concerned bodily injury while this case concerns wrongful death, for which each survivor is statutorily afforded a separate claim for damages. For this reason, the holding of Dues has no application to this case.” Clearly, the majority resolves the question to be decided by assuming it. It is somewhat satisfying that in at least some respect, however incorrectly, the majority recognizes the distinction that should be afforded the wrongful death statute herein. However, the majority, without any basis therefor, states that each survivor is statutorily afforded a separate claim for damages. So stating does not carry out the legislative intent of this section.
Additionally, the conclusion that Dues only applied to causes of action for bodily injury to one person and not to the resulting death of that person is completely unacceptable as not being based upon any reasonable interpretation of the verbiage of that opinion, nor of the policy provision there, or here. It is worthy of note in this regard to look to the commentary of the First District Court of Appeals in Dick, supra, on a similar position taken by the plaintiff administratrix in that case:
“Our holding is not affected by the absence of a specific reference to death in the wording of the ‘each person’ limitation as it appears in the underinsured motorist section of the policy. When the policy is read as a whole, it must be said that the limitation’s general reference to ‘all damages arising out of bodily injury to one person’ fairly contemplates those cases in which the bodily injury has resulted in death. Any doubt in this respect is eliminated by operation of the separate provision specifically making the limits of underinsured motorist coverage equivalent to those in effect for general liability insurance. Once the comprehensive definition of the limits contained in the general-liability section of the agreement is properly taken into consideration, it becomes clear that the $100,000 limitation stated on the declarations page for bodily injury to each person applies in this case to ‘all damages arising from bodily injury, sickness, disease, or death sustained by one person in any one occurrence.’ (Emphasis added.)” Dick, supra, at 31-32, 516 N.E. 2d at 1269.
Accordingly, I would hold that the court of appeals was correct in concluding that the survivors of the insured decedent here had one collective claim for wrongful death, and that such combined claim may be limited to the single person’s limit of liability in the insured’s underinsured motorist policy. In that the majority has held otherwise, I herewith dissent from this portion of the opinion.
Moyer, C. J., and Wright, J., concur in the foregoing opinion.